DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/22.  Note that claim 22 is in the same group as claim 16.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “electrodes to be disposed…skin” is vague and sounds as if there is a connection to the body.  Apparatus claims cannot claim connection to the body and it is suggested to use “electrodes configured to be disposed”. In line 5, “configured to be operably coupled to an implantable pacing device” is vague.  Every element is already coupled to every other element (e.g. through the Earth, etc.).  It is unclear how they are coupled.
In claim 1, cardiac “synchrony” is vague and the metes and bounds of “synchrony” cannot be determined.  It is unclear what the relation is that exists between elements that are occurring at the same time (i.e. “synchrony”) and how this is “cardiac” synchrony.  Is this related to electrical activity occurring at the same time?  Claims 4 and 15 state it is a pacing device metric and it is unclear how this is cardiac synchrony.
Similarly, claims 3 and 12 have this problem.
In claims 2-4 and 13-15, it is unclear whether this needs to be found in the prior art, or necessary for the claim, if the other element of claim 1/12 is found.  For instance, for claim 2, if the prior art determines cardiac synchrony, then claims 2 and 3 do not need to be found since they deal with optimizing pacing parameters.  It is suggested to first state in claims 2-4 and 13-15 what element is being selected to be performed from claim 1/12.
In claims 4 and 15 it is unclear how a pacing device metric is cardiac synchrony.
In claim 6, “a display device” is inferentially included and it is unclear if the device is being positively recited or functionally recited.  If the device is meant to be positively recited, it is suggested to first state that the system “further comprises” the display device.
In claims 7 and 8, it is unclear what the metes and bounds are of a device that is a “smart” device/watch/amplifier, etc.
In claim 8, line 1, the portable computing “device” lacks antecedent basis. 
In claim 9, “the cardiac synchrony assessment” lacks antecedent basis.
In claim 11, “a C shaped belt” is inferentially included.  It is suggested to first state the system “further comprises” the belt.
In claim 12, “the implantable pacing device” lacks antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of monitoring electrical activity to optimize pacing parameters or determine synchrony. This judicial exception is not integrated into a practical application because the combination of elements fails to integrate the judicial exception into a practical application and is directed to an abstract idea with additional generic computer elements (e.g. processing circuitry), and/or generic art related elements (e.g. electrodes and an amplifier), that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer, or an attempt to generally link the system or method to a particular technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered separately and in combination, do not add significantly more to the exception, and the additional limitations (e.g. electrodes, amplifier, display, processor, etc.) are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2103-2106.05(d).
The claims are directed to an abstract idea and/or the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to a general computer performing a calculation.  The claims are directed to an abstract idea, i.e. implementing the idea of monitoring electrical activity to optimize pacing parameters or determine cardiac synchrony, such as may be done by a mental process, critical thinking, and/or paper and pencil, or done by a mathematical equation, with additional generic computer elements, or additional structure (e.g. electrodes, amplifier, display, processing circuitry etc.) recited at a high level of generality that perform generic functions routinely used in the art, and do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation or in the relevant art.  Thus, the recited generic computer components perform no more than their basic computer functions. In addition, the electrodes and amplifier are used as an attempt to generally link the system or method to a particular technological environment. These additional elements are well‐understood, routine and conventional limitations (see cited document(s)) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  In addition, the current claims are similar to other recent court decisions dealing with analyzing, comparing, and/or displaying data, such as Electric Power Group, Digitech, Grams, and Classen.
Based on the plain meaning of the words in the claims, the broadest reasonable interpretation of the claims (e.g. claim 1 having electrodes, amplifier, and processing circuitry, and corresponding method claim 12) is a system having a processor, wherein the processor is programmed with executable instructions to perform the calculations/mental process/critical thinking. The claims also do not impose any limits on how the computations are accomplished, and thus it can be performed in any way known to those of ordinary skill in the art.  In addition, the electrodes and amplifier are an attempt to generally link the system or method to a particular technological environment.
The calculations are simple enough to be practically performed in the human mind or through critical thinking.  Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Nor does the recitation of a processor in the claim negate the mental nature of this limitation because the claim here merely uses the processor as a tool to perform the otherwise mental process.
The processor (and display in the dependent claims) are recited so generically (no details whatsoever are provided other than that they are a display and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Although the processor or claim limitations may fall under several exceptions (e.g., a mathematical concept-type abstract idea or a mental process-type abstract idea), there are no bright lines between the types of exceptions. See, e.g., MPEP 2106.04(I). Thus, it is sufficient for the examiner to identify that the limitations align with at least one judicial exception, and to conduct further analysis based on that identification. 
The limitations of the claims are carried out by the processor, amplifier, and the electrodes, where the processor performs the necessary software tasks so that the result of the abstract mental process is just data/a determination of pacing parameters or cardiac synchrony. The electrodes and amplifier limitation represent extra-solution activity because it is a mere nominal or tangential addition to the claim and an attempt to generally link the system or method to a particular technological environment. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity. Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes (e.g., the mental computation of monitoring electrical activity to determine synchrony or optimize pacing parameters, etc.), using the computer components as a tool. While this type of automation may improve the life of a practitioner/physician (by minimizing or eliminating the need for mentally computing metrics), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim(s) as a whole does not integrate the recited judicial exception into a practical application and the claim(s) is directed to the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (2019/0192860).  Ghosh discloses a plurality of external electrodes wired/wirelessly connected to an amplifier (e.g. figures 2, 3; paras. 22, 35, 36; incorporated document 9320446 showing a C shaped belt in figures 6, 7, configured to wrap around a left side of a torso from a sternum on a front side to a spine on a back side, etc.) that wirelessly sends its signals to a portable/mobile PC or tablet having a display (e.g. paras. 27, 28, 33, etc.; i.e. the claimed portable computing apparatus) to display pacing device metrics (e.g. paras. 27, 53, etc.).  Ghosh teaches that the system can be used to optimize pacing parameters, such as pacing vectors (e.g. paras. 21, 27, 45, 49, 53, etc.) by automated scanning of different therapy values to find the highest/optimal electrical synchrony (e.g. paras. 49, 45, 60, etc.).  As this automated scanning does occur, it must necessarily be based at some predetermined time (in the alternative, see the 103 rejection below).  Ghosh does not disclose his wireless amplifier being portable and his smart portable computing device having an amplifier.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Ghosh, with the amplifier being portable and the smart portable computing apparatus being having an amplifier, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of allowing the patient to be mobile, or using the device at home, so as not to be tethered to a particular area when in use and can be used during daily living, and allowing the device to easily increase the magnitude of an electrical signal so that the data can be accurately sensed or processed.  In addition, it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952).
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (10064567).  Ghosh discloses a plurality of external electrodes wired/wirelessly connected to an amplifier (e.g. figure 5; col. 20, lines 45-67, etc.; incorporated document 9320446 in col. 17, lines 5-19, showing a C shaped belt in figures 6, 7, configured to wrap around a left side of a torso from a sternum on a front side to a spine on a back side, etc.) that wirelessly sends its signals to a portable/mobile PC or tablet having a display (e.g. col. 18, line 23 to col. 20, line 34, etc.; i.e. the claimed portable computing apparatus) to display pacing device metrics such as pacing thresholds, impedance, and pacing vectors, etc. (e.g. col. 18, line 62-col. 19, line 28; col. 21, lines 28-58; figures 7-11, etc.; impedance and threshold—col. 4 line 57 to col. 5, line 5; col. 26, line 58-col. 27, line 26, etc.).  Ghosh teaches that the system can be used to optimize pacing parameters, by automated scanning of different therapy values to find the highest/optimal values (e.g. col. 5, lines 27-45; col. 23, lines 8-50; col 25, lines 25-67, etc.).  This automatic scanning does occur at a “time”, such as when the LV lead is placed at a location or when a user suggests an automatic scan (in the alternative, see the 103 rejection below for claim 10).  Ghosh does not disclose his wireless amplifier being portable and his smart portable computing device having an amplifier.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Ghosh, with the amplifier being portable and the smart portable computing apparatus being having an amplifier, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of allowing the patient to be mobile, or using the device at home, so as not to be tethered to a particular area when in use and can be used during daily living, and allowing the device to easily increase the magnitude of an electrical signal so that the data can be accurately sensed or processed.  In addition, it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (2019/0192860) or over Ghosh et al (10064567).  Either Ghosh discloses the claimed invention and automatically scanning the parameters, but does not disclose performing the automatic scan based on a time, time interval, or heart rate.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by either Ghosh, with performing the cardiac synchrony assessment when a time/time interval/or heart rate of the patient is met, as is well known and common knowledge in the art, since it would provide the predictable results of obtaining the data at known times of the day or during known activity, such as every day at the same time or when the patient is sleeping or exercising
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	12/2/22